Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thurman Van Lilly appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lilly v. Knox, No. 2:06-cv-01138-JFA, 2008 WL 1826488 (D.S.C. April 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Lilly's notice of appeal refers to the district court's original judgment, the order denying his Fed.R.Civ.P. 59(e) motion, and the order denying his Fed.R.Civ.P. 60(b) motion, it is timely only as to the denial of Rule 60(b) relief. See Fed. R.App. P. 4(a)(1).